PER CURIAM:
Kingdawud Mujahid Burgess appeals the district court’s order denying his motions under 18 U.S.C. § 3582(c)(2) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Burgess, No. 1:06-cr-00429-GBL-1, 2012 WL 1378322 (E.D.Va. Apr. 18, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.